By the Court:
—Notice of trial was given to the defendant in the cause ; and the non-suit has been regularly entered. It was not necessary to give notice to Evan Owen : For, wherever a landlord means to take defence, he ought to make himself a party on the record.—Notice of trial was given to the defendant in the cause ; and the non-suit has been regularly entered. It was not necessary to give notice to Evan Owen : For, wherever a landlord means to take defence, he ought to make himself a party on the record.
The rule refused.